On the Merits.
We find in the transcript no bill of exceptions, and there has been no assignment of errors filed in this Court. The only grounds upon which the-appellant relies are stated in his counsel’s brief and they can only prevail if the defects complained of appear upon the face of the papers, and are in themselves sufficient in law to justify the reversal of the judgment. They are as follows, viz:
*545. 1st. There is a fatal variance between the charge contained in the information and that recited in the appearance bond forfeited.
2d. That the record does not show that the accused was released •under bond in pursuance of an order of the judge, and that said bond :is utterly void.
'There is no merit’ in the former objection as we find that the crime •denounced in the information is an assault on Anthony Scott “ by wilfully shooting at him,” and the crime recited in the appearance bond is tlie same — but tlie latter is more serious.
An appearance bond taken by tlie sheriff without an o\'der of court •admitting the accused to bail, or fixing the amount of the bond, is null. 6 Ann. 700, State vs. Lonzineau; 12 Ann. 224, State vs. Craig; 12 Ann. 349, State vs. Smith; 10 Ann. 532, State vs. Gilbert.
There is nothing in the record to show that the trial judge made any order admitting the accused to bail or fixing the amount of the appearance bond; and the certificate of clerk of the court a qua is to the •effect that the record contains “a full true and complete transcript * of all the proceedings had and of all the documents filed in the ■case,” etc.
It lias been frequently held by this Court, that when tlie record enables tills Court to decide on the merits, either party may, at any time, refer the court to any error apparent on the face of the record, without making a formal assignment. State vs. Bank of La., 5 N. S. 327; State vs. Bonder, 14 La. 368; Wood vs. Henderson, 2 Ann. 220; Hicstand vs. New Orleans, 14 Ann. 137; State vs. Henderson, 13 Ann. 489; Bossier vs. Carrodine, 18 Ann. 261.
This, counsel for the accused lias done, and the defect complained of is fatal, as it discloses the nullity of the bond forfeited.
It is, therefore, ordered, adjudged and decreed, that the judgment of ¡forfeiture appealed from be avoided, annulled and reversed, and that •■all costs he taxed against the plaintiff and appellee.